The State of TexasAppellee




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    January 29, 2014

                                  No. 04-14-00023-CR

                                     Jesus AYALA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 406th Judicial District Court, Webb County, Texas
                          Trial Court No. 2003-CRS-000058-D4
                       Honorable Oscar J Hale, Jr., Judge Presiding


                                     ORDER
       The Appellant’s motion to appoint counsel is DENIED AS MOOT. Roberto Bali was
appointed to this appeal on January 14, 2014.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court